PER CURIAM.
We affirm the revocation of the appellant’s probation but reverse and remand for resentencing. At sentencing, the court departed upward from the recommended guidelines and gave as the departure reason that the defendant had violated his probation on five previous occasions. This departure reason has since been disapproved by the Florida Supreme Court. Williams v. State, 594 So.2d 273 (Fla.1992). However, it is permissible to “bump up” one cell for each violation of probation.
Since the record is unclear as to how many times the appellant has violated his probation, we remand for a determination of the number of violations, and resentenc-ing in compliance with Williams.
RYDER, A.C.J., and DANAHY and THREADGILL, JJ., concur.